EXHIBIT 2 VOTING TRUST AGREEMENT THIS AGREEMENT is dated for reference the 15th day of July, 2008. BETWEEN: Each of the undersigned shareholders of MIGENIX INC.,a company incorporated pursuant to the laws of British Columbia with an office at 102 –2389 Health Sciences Mall, Vancouver, British Columbia, Canada V6T 1Z3 (each a "Shareholder", collectively the "Shareholders") AND: DJOHNSON HOLDINGS INC., a company incorporated pursuant to the laws of British Columbia with an office at 1320 – 885 West Georgia Street, Vancouver, British Columbia, Canada V6C 3E8 ("Holdings") WHEREAS: A. Each of the Shareholders represents that it is the beneficial owner of fully paid common shares (the "Common Shares") in the capital of MIGENIX Inc. (the "Company") as set opposite their respective names in Schedule "A" attached hereto; B. Holdings represents that it is the beneficial owner of 5,039,000 fully paid common shares (the "Holdings Shares") in the capital of the Company; and C. Each of the Shareholders wishes to vest its voting rights in the Common Shares set forth opposite their respective names in Schedule "A" hereto (the "Voting Shares") in Holdings on the terms and conditions contained in this Agreement. NOW THEREFORE, in consideration of the respective covenants and agreements provided in this Agreement, and the sum of $1.00 now paid by the parties to each other, and for other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged by the parties), the parties covenant and agree as follows: 3 ARTICLE
